Title: 6th.
From: Adams, John Quincy
To: 


       Went and dined in Paris with Mr. Jefferson. Immediately after dinner Coll. Humphreys, Mr. Williamos and myself went to the Louvre, where the Academy were setting, but we were so late that we could not get places, to sit, and the Room was much crowded. Several memoirs were read, but all in such technical expressions that I could not understand much of them. There was also read an éloge of some German, I did not perfectly make out his name. It is an established custom in this Academy, that at every Session the Secretary reads a short account of the Life, and of the productions, of the Members of the Academy, that died since the preceding Session. Coll. Humphreys finding there was no good place, went immediately away: Mr. Williamos and I stay’d till about five o’clock: and then retired, as we saw no Prospect of getting in a better situation, and as we were not quite at our ease on account of the crowd. We afterwards went to the Hôtel de Bretagne, Rue de Richeslieu, where we found Mr. West. Mr. Williamos soon after returned to Mr. Jefferson’s, and I went with West to the Théatre des Varietés in the Palais Royal. Fausses Consultations; à bon vin point d’Enseigne. Boniface Pointu et sa famille: Les pêcheurs Provençaux a ballet. The last piece but one, is the best I have seen upon this Stage: I was much surprized to find but very little Company in the House, which was not above half full: but the public are very capricious. After the  entertainment was over we walk’d half an hour under the arcades.
      